DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-5, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 2, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein, in a region of the optical waveguide, the region connecting to the incident surface, by using a maximum working distance WDm that is a maximum working distance WD adoptable between the test subject and the incident surface, a maximum radiation half angle am made by an optical axis of the optical signal and a travel direction of the optical signal on an outermost edge of a radiation range of the optical signal at the maximum working distance WDnm, and a refractive index n of the core portion at an incident point of the optical axis, a curvature radius R of the incident surface and a central half angle B at the incident point substantially satisfy following relationships:

    PNG
    media_image1.png
    63
    395
    media_image1.png
    Greyscale


With respect to claim 9, the prior art fails to teach in combination with the rest of the limitations in the claim: “disposing the optical probe at a first working distance from the test subject so that a whole of the optical signal enters the optical probe, and measuring an optical output of the optical signal;
changing a relative distance of the optical probe and the test subject, the relative distance going along an extending direction of an optical axis of the optical signal, and detecting a second working distance at which an optical output of the optical signal becomes a constant ratio to an optical output at the first working distance; and
by using a core radius rc of a core portion of the optical probe and the second working distance WD2, calculating a radiation angle 2a of the optical signal by using a following equation:

    PNG
    media_image2.png
    30
    179
    media_image2.png
    Greyscale


Claims 3 and 5 are objected to due to its dependency on claim 2; claim 4 is objected to due to its dependency on claim 3; claim 10 is allowable due to its dependency on claim 9. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herzog et al. (U.S. Publication No. 2013/0276542 A1).


With respect to claim 1, Herzog et al. discloses an optical probe that receives an optical signal output from a test subject (para 0548, lines 1-10), comprising:
an optical waveguide composed of a core portion and a cladding portion disposed on an outer periphery of the core portion (para 0554, lines 9-13),
wherein an incident surface of the optical waveguide (0443, lines 1-8), the incident surface receiving the optical signal, is a convex spherical surface with a substantially constant curvature radius (para 0491, lines 1-13).

With respect to claim 6, Herzog et al. discloses a test system that tests an optical signal output from a test subject (para 0548, lines 1-10), comprising:
an optical probe head that holds an optical probe in which an incident surface that receives the optical signal (para 0054, lines 9-13) is a convex spherical surface with a constant curvature radius (para 0491, lines 9-13);
an optical probe (see probe 102 connected via a light path 132 shown in Fig. 1) drive device that controls a position of the optical probe head (the computing subsystem 128 includes one or more computing components to use for control and analysis; para 0504, lines 1-10);
an electric probe head that holds the electric probe while orienting a tip end of the electric probe in a same direction as in the incident surface (para 0491, lines 1-13); and
an electric probe drive device that controls a position of the electric probe head (para 0503, lines 1-25),
wherein a single probe unit including the optical probe and the electric probe is composed for the single test subject (para 0548, lines 1-10).

With respect to claim 7, Herzog et al. discloses the test system according to claim 6, wherein a position of the optical probe head and a position of the electric probe head are controlled independently of each other (para 0503, lines 1-25).

With respect to claim 8, Herzog et al discloses the test system according to claim 6, wherein the electric probe (para 0491, lines 1-13) and an electrical connection terminal of the test subject formed on a semiconductor substrate are aligned with each other, the optical probe head and the electric probe head are coupled and fixed or integrated (see probe 102 and optical path 132 shown in Fig. 1 are connected)
with each other (para 0503, lines 1-25), and a position of a stage on which the semiconductor substrate is mounted is controlled (the computing subsystem 128 includes one or more computing components to use for control and analysis; para 0504, lines 1-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/               Primary Examiner, Art Unit 2866